        Case 3:14-cv-00956-JBA Document 559 Filed 03/19/20 Page 1 of 3



OUTTEN & GOLDEN LLP                               FEINBERG JACKSON WORTHMAN
Jahan C. Sagafi*                                  & WASOW
One California Street, 12th Floor                 Todd Jackson*
San Francisco, CA 94111
Telephone: (415) 638-8800                         Darin Ranahan*
                                                  Genevieve Casey*
Darnley D. Stewart*                               2030 Addison St., Suite 500
Michael J. Scimone*                               Berkeley, CA 94704
Michael N. Litrownik (ct 28845)                   Telephone: (510) 269-7998
685 Third Avenue, 25th Floor
New York, New York 10017                          LIEFF CABRASER HEIMANN &
Telephone: (212) 245-1000
                                                  BERNSTEIN LLP
SUSMAN, DUFFY & SEGALOFF, P.C.                    Daniel M. Hutchinson*
Karen B. Kravetz (ct 19665)                       Lin Y. Chan*
59 Elm Street, 5th Floor                          275 Battery Street, 29th Floor
New Haven, CT 06510                               San Francisco, CA 94111
Telephone: (203) 624-9830                         Telephone: (415) 956-1000
Attorneys for Plaintiffs and the Classes and
Collective                                        *admitted pro hac vice



                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF CONNECTICUT


                                                           No.: 3:14-cv-956 (JBA)
  JOSEPH STRAUCH, TIMOTHY COLBY,
  CHARLES TURNER, and VERNON CARRE, on                     DECLARATION OF JAHAN
  behalf of themselves and all those similarly situated,   C. SAGAFI IN FURTHER
                                                           SUPPORT OF PLAINTIFFS’
                         Plaintiffs,                       MOTION FOR NOTICE AND
                                                           TOLLING
         v.

  COMPUTER SCIENCES CORPORATION,

                         Defendant.
           Case 3:14-cv-00956-JBA Document 559 Filed 03/19/20 Page 2 of 3



I, JAHAN C. SAGAFI, declare as follows:

       1.       I am a partner at Outten & Golden LLP (“O&G”), attorneys for Plaintiffs, the

Classes, and the FLSA collective.

       2.       I make this Declaration in connection with Plaintiffs’ Reply Memorandum of Law

in Support of Motion for Notice and Tolling.

       3.       I make these statements based on personal knowledge and would so testify if

called as a witness.

Plaintiffs’ Attempts to Resolve this Dispute

       4.       Plaintiffs conferred with CSC regarding the relief sought by this motion on numerous

occasions in January and February 2020.

       5.       The parties were not able to reach agreement on the relief sought by this motion.

Among other reasons, CSC informed Plaintiffs that it could not formulate a position on the

tolling aspect of this motion unless Plaintiffs identified individualized reasons why each of the

114 opt-ins were not similarly situated.

       6.       With respect to CSC’s objection to the inclusion of language in the new Notice

regarding claims that are not covered by this lawsuit, on February 10, 2020, Plaintiffs advised

CSC that this language mirrors language that appeared in the original Rule 23 Notice approved

by the Court.

Exhibits

       7.       Attached hereto as Exhibit A is a true and correct copy of a Microsoft Word

Redline Comparing the Relevant Language of the New Notice to Similar Language in the

Original Notice.

                                           *     *       *



                                                 2
           Case 3:14-cv-00956-JBA Document 559 Filed 03/19/20 Page 3 of 3



       I declare under penalty of perjury, under 28 U.S.C. § 1746, that the foregoing is true and

correct.



 Dated: March 19, 2020
        San Francisco, California
                                                         Jahan C. Sagafi




                                                3
